UNITED STATES NAVY-MARINE CORPS
                     COURT OF CRIMINAL APPEALS
                          WASHINGTON, D.C.
                                       Before
                       D.C. KING, A.Y. MARKS, T.J STINSON
                              Appellate Military Judges

                            UNITED STATES OF AMERICA

                                              v.

                          VINCENT J. FLANNERY
               PRIVATE FIRST CLASS (E-2), U.S. MARINE CORPS

                                  NMCCA 201500378
                              SPECIAL COURT-MARTIAL

Sentence Adjudged: 14 August 2015.
Military Judge: LtCol E.H. Robinson, Jr., USMC.
Convening Authority: Commanding General, 3d Marine Logistics Group, Okinawa,
Japan.
Staff Judge Advocate's Recommendation: Maj M. C. Evans, USMC.
For Appellant: LtCol Richard A. Viczorek, USMCR.
For Appellee: Mr. Brian Keller, Esq.

                                       10 March 2016

      ---------------------------------------------------
                      OPINION OF THE COURT
      ---------------------------------------------------

         After careful consideration of the record, submitted without assignment of error, we
affirm the findings and sentence as approved by the convening authority. Art. 66(c), Uniform
Code of Military Justice, 10 U.S.C. § 866(c). The supplemental promulgating order will reflect
that as to the sole specification under Charge IV, and Specifications 1, 2, 3, and 4 under
Additional Charge III the appellant pled and was found guilty except for the words “a child
under the age of sixteen years.”

                                         For the Court



                                         R.H. TROIDL
                                         Clerk of Court